Defendant's hot, bare, electric wire, about 20 feet above ground, passed through the top of a hickory tree standing on the roadside. The tree belonged to the abutting proprietor. Plaintiff, an adult, a trespasser, climbed the tree to take nuts. He came in contact with the wire, and was injured. In directing a verdict, on which judgment was entered, the trial judge said:
"In order that the plaintiff may recover in this case it would be necessary for him to show that the defendant neglected to discharge some duty that it owed him. At the time the plaintiff in this case was injured he was a trespasser by going into the tree for the purpose of gathering nuts without the consent of the owner of the tree, and being a trespasser, it is the opinion of the court that the defendant owed him no duty with reference to providing against injury to him."
Plaintiff brings error.
As to the effect of the fact, in such cases, that the injured person was a trespasser, the authorities are about evenly divided. Michigan is classed with those holding as did the trial judge in the case at bar. See 14 A.L.R. 1038-1040, citing McCaughna v. *Page 82 Electric Co., 129 Mich. 407 (95 Am. St. Rep. 441), which case is here controlling. And see McCaffrey v. Electric Co., 80 N.H. 45
(114 A. 395); Brown v. Power Co., 137 Ga. 352
(73 S.E. 580); Minter v. Electric Co., 180 Cal. 723 (182 P. 749).
Judgment affirmed.
McDONALD, BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred.